Citation Nr: 9914793	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of Selected Reserve educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, (formerly codified at Chapter 106, Title 10, 
United States Code, prior to December 1, 1994). 


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant enlisted in the Selected Reserve of the U.S. 
Army in November 1986.  She reportedly had active service 
from February to July 1987.  Her service in the Selected 
Reserve of the U.S. Army was terminated for unsatisfactory 
participation in March 1989 and she was thereafter 
transferred to the Individual Ready Reserve (IRR) where she 
remained until receiving an honorable discharge issued in 
November 1994.  She subsequently joined the Massachusetts 
Army National Guard in July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that the appellant was not 
eligible for Selected Reserve educational assistance 
benefits.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of this appeal has been requested or obtained.  

2.  The Armed Forces have determined that the appellant is 
ineligible to receive benefits pursuant to 10 U.S.C.A., 
Chapter 1606 (formerly 10 U.S.C.A. Chapter 106).  


CONCLUSION OF LAW

Entitlement to educational assistance for members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code is not warranted.  10 U.S.C.A. § 1606, 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 21.7500, 21.7520, 
 21.7532(e), 21.7550, 21.7551(a)(1) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The law and regulations governing awards 
of educational assistance for members of the Selected Reserve 
are provided at 10 U.S.C.A. § 1606 (formerly codified at 10 
U.S.C.A. Chapter 106) and 38 C.F.R. § 21.7500 et. seq.  The 
Code of Federal Regulations provides that this is an 
educational assistance program for certain members of the 
Selected Reserve which is established to encourage membership 
in the Selected Reserve of the Ready Reserve.  Id.  

The term reservist means a member of the Selected Reserve who 
is eligible for educational assistance under 10 U.S.C.A. 
Chapter 1606.  The term Selected Reserve means the Selected 
Reserve of the Ready Reserve of any of the Reserve components 
(including the Army National Guard and the Air National 
Guard) of the Armed Forces of the United States.  38 C.F.R. 
§ 21.7520.  

The Armed Forces will determine whether a reservist is 
eligible to receive benefits pursuant to 10 U.S.C.A. Chapter 
1606 (or 10 U.S.C.A. Chapter 106 as in effect before December 
1, 1994) (emphasis added).  To be eligible a reservist: (1) 
 shall enlist in the Selected Reserve so that the total 
period of obligated service is at least six years; (2) must 
complete her initial period of active duty for training; 
(3) must be participating satisfactorily in the Selected 
Reserve; and (4) must not have elected to have her service in 
the Selected Reserve credited toward establishing eligibility 
benefits provided under 38 U.S.C.A. Chapter 30.  38 C.F.R. 
§ 21.7540(a).  

With certain exceptions, a reservist's period of eligibility 
for Selected Reserve educational assistance expires effective 
the earlier of the following dates:  (1) the last day of the 
10-year period beginning on the date the reservist became 
eligible for educational assistance; or (2) the date the 
reservist was separated from the Selected Reserve.  38 C.F.R. 
§ 21.7550.  A period of eligibility may be extended provided 
the individual applies for an extension by application to VA 
within one year from the date on which the reservist's 
original period of eligibility ended.  38 C.F.R. 
§§ 21.7532(e), 21.7551(a)(1).  

Facts:  The evidence on file indicates that the appellant 
enlisted in the Selected Reserve of the U.S. Army commencing 
in November 1986 with a six-year obligation.  She apparently 
thereafter successfully completed certain periods of active 
duty for training.  The service department certified her 
initial eligibility date for Selected Reserve educational 
assistance from the same date as her initial enlistment in 
November 1986.  Her eligibility for educational assistance 
was listed by the service department as terminated with a 
suspension date of March 28, 1989, as a result of 
unsatisfactory participation in the Selected Reserve.  The 
veteran testified that she was transferred to the IRR after 
she was suspended or terminated from the Selected Reserve in 
March 1989.  She received an honorable discharge in November 
1994.  In July 1996, she enlisted for a period of six years 
in the Massachusetts Army National Guard.  

The appellant has stated her contentions and arguments in 
written statements submitted to VA and in testimony provided 
at a personal hearing at the RO in February 1997 and before 
the undersigned in March 1999.  She reported that her 
unsatisfactory performance in the Selected Army Reserve 
consisted of missing eight or nine drills, and failing to 
comply with military requirements that she designate a 
guardian for her minor child in the event of her deployment 
from Reserve to active duty.  She reported that she missed 
Reserve drills as a result of sickness from pregnancy.  She 
argued that her obligation to name a guardian for a minor 
child was inadequately explained to her and she also stated 
that she had no one to designate for such guardianship.  She 
also argued that she never applied for or received any 
educational assistance benefits from the date of her initial 
eligibility at her initial enlistment in November 1986, and 
that no one ever explained to her all of the rules regarding 
such eligibility.  She stated that she did not apply for an 
extension of eligibility for educational benefits within one 
year after her initial eligibility termination/suspension 
date of March 1989, although she indicated that she attempted 
to gain readmission to the Selected Reserve in 1991 and 1992 
without success.  

Analysis:  This case has been certified to the Board on the 
issue of entitlement to educational assistance for members of 
the Selected Reserve in accordance with 10 U.S.C.A. Chapter 
1606 and 38 C.F.R. § 21.7500 et. seq.  This is a military 
educational assistance program which is administered by VA.  
The rules regarding eligibility to these benefits are 
extremely clear as provided at 38 C.F.R. § 21.7540(a) in that 
the "Armed Forces will determine whether a reservist is 
eligible to receive benefits pursuant to 10 U.S.C. Chapter 
1606."  That is, eligibility is determined by the service 
department, not VA.  While additional rules and regulations 
regarding eligibility, time limits and extensions of those 
time limits are discussed in this chapter of the Code of 
Federal Regulations, the principal governing regulation 
clearly provides that basic eligibility is provided by the 
service department itself.  The regulations do not give VA 
the authority to overrule the service department in an 
eligibility determination.  

The appellant has not provided any evidence that she has been 
found eligible for Selected Reserve educational assistance by 
any service department.  On the contrary, a document on file 
from the Department of Defense and entitled "CHAPTER 106 DOD 
DATA RECORD" indicates that the appellant's Selected Reserve 
eligibility date is November 14, 1986, and her eligibility 
termination/ suspension date is March 28, 1989.  The 
Department of Defense has therein certified that the 
appellant's entitlement or eligibility for Selected Reserve 
educational assistance was terminated in March 1989.  The 
regulation regarding eligibility indicates that certification 
must be received from a service department.  VA may not 
exercise independent judgment in this regard.  

Additionally, a review of the applicable regulations 
indicates that the time limit for Selected Reserve 
educational assistance eligibility is the earlier of (1) the 
last day of the 10-year period beginning on the date the 
reservist became eligible for educational assistance (in this 
case, November 1996) or (2) the date the reservist was 
separated from the Selected Reserve (in this case, March 
1989).  The earlier of these two dates is March 1989.  See 
38 C.F.R. § 21.7550.  

While a period of eligibility may be extended, the applicable 
regulations indicate that the appellant must have applied for 
an extension within one year from the date on which her 
original period of eligibility ended, that is within one year 
of March 1989.  There is no evidence that the appellant made 
such application or that such application was ever approved.  

Accordingly, without service department certification of the 
appellant's eligibility, VA has no alternative but to deny 
her appeal for Selected Reserve educational assistance.  In 
this regard, the appellant must seek such certification or 
remedy directly with the service department having authority 
over her Selected Reserve military service.  VA cannot make 
any corrections to the appellant's DOD record.  Since the 
appellant is now serving in the Massachusetts Army National 
Guard, she may attempt to obtain any educational benefits 
which may flow from that service. 

Any contentions that the appellant may have regarding a 
failure of the service department or any of its agents to 
inform her of all the rules and regulations regarding 
educational assistance are without merit.  It is and was 
incumbent upon appellant to apprise herself of all rules and 
regulations regarding educational assistance or any other 
benefits applicable to military service.  The Supreme Court 
has held that everyone dealing with the Government is charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Fed. Crop. Ins. Corp. v. Merrill, 332 
U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  






ORDER

The appeal for entitlement to payment of educational 
assistance benefits on the basis of membership in the 
Selected Reserve is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 

